

114 S949 IS: Small Business Taxpayer Bill of Rights Act of 2015
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 949IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Cornyn (for himself, Mr. Heller, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide a taxpayer bill of rights for small businesses.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Small Business Taxpayer Bill of Rights Act of 2015.
			(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Modification of standards for awarding of costs and certain fees. Sec. 3. Civil damages allowed for reckless or intentional disregard of internal revenue laws. Sec. 4. Modifications relating to certain offenses by officers and employees in connection with revenue laws. Sec. 5. Modifications relating to civil damages for unauthorized inspection or disclosure of returns and return information. Sec. 6. Interest abatement reviews. Sec. 7. Ban on ex parte discussions. Sec. 8. Alternative dispute resolution procedures. Sec. 9. Extension of time for contesting IRS levy. Sec. 10. Waiver of installment agreement fee. Sec. 11. Suspension of running of period for filing petition of spousal relief and collection cases. Sec. 12. Venue for appeal of spousal relief and collection cases. Sec. 13. Increase in monetary penalties for certain unauthorized disclosures of information. Sec. 14. De novo tax court review of claims for equitable innocent spouse relief. Sec. 15. Ban on raising new issues on appeal. Sec. 16. Limitation on enforcement of liens against principal residences. Sec. 17. Additional provisions relating to mandatory termination for misconduct. Sec. 18. Extension of declaratory judgment procedures to social welfare organizations. Sec. 19. Review by the Treasury Inspector General for Tax Administration.  2.Modification of standards for awarding of costs and certain fees (a)Small businesses eligible without regard to net worthSubparagraph (D) of section 7430(c)(4) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (i)(II), by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause:
				
 (iii)in the case of an eligible small business, the net worth limitation in clause (ii) of such section shall not apply..
			(b)Eligible small
 businessParagraph (4) of section 7430(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(F)Eligible small
 businessFor purposes of subparagraph (D)(iii), the term eligible small business means, with respect to any proceeding commenced in a taxable year—
 (i)a corporation the stock of which is not publicly traded,
 (ii)a partnership, or
 (iii)a sole proprietorship,
						if the
				average annual gross receipts of such corporation, partnership, or
			 sole
				proprietorship for the 3-taxable-year period preceding such taxable
			 year does
				not exceed $50,000,000. For purposes of applying the test under the
			 preceding
				sentence, rules similar to the rules of paragraphs (2) and (3) of
			 section
				448(c) shall
				apply..
			(c)Effective
 dateThe amendments made by this section shall apply to proceedings commenced after the date of the enactment of this Act.
			3.Civil damages
			 allowed for reckless or intentional disregard of internal revenue laws
			(a)Increase in
 amount of damagesSection 7433(b) of the Internal Revenue Code of 1986 is amended by striking $1,000,000 ($100,000, in the case of negligence) and inserting $3,000,000 ($300,000, in the case of negligence).
			(b)Extension of
 time To bring actionSection 7433(d)(3) of the Internal Revenue Code of 1986 is amended by striking 2 years and inserting 5 years.
			(c)Effective
 dateThe amendments made by this section shall apply to actions of employees of the Internal Revenue Service after the date of the enactment of this Act.
			4.Modifications
			 relating to certain offenses by officers and employees in connection with
			 revenue laws
			(a)Increase in
 penaltySection 7214 of the Internal Revenue Code of 1986 is amended—
 (1)by striking $10,000 in subsection (a) and inserting $25,000, and
 (2)by striking $5,000 in subsection (b) and inserting $10,000.
				(b)Effective
 dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			5.Modifications
			 relating to civil damages for unauthorized inspection or disclosure of
			 returns
			 and return information
			(a)Increase in
 amount of damagesSubparagraph (A) of section 7431(c)(1) of the Internal Revenue Code of 1986 is amended by striking $1,000 and inserting $10,000.
			(b)Effective
 dateThe amendment made by this section shall apply to inspections and disclosure occurring on and after the date of the enactment of this Act.
			6.Interest
			 abatement reviews
			(a)Filing period
			 for interest abatement cases
				(1)In
 generalSubsection (h) of section 6404 of the Internal Revenue Code of 1986 is amended—
 (A)by striking Review of denial in the heading and inserting Judicial review, and
 (B)by striking if such action is brought and all that follows in paragraph (1) and inserting
						
 if such action is brought—(A)at any time after the earlier of—
 (i)the date of the mailing of the Secretary's final determination not to abate such interest, or
 (ii)the date which is 180 days after the date of the filing with the Secretary (in such form as the Secretary may prescribe) of a claim for abatement under this section, and
 (B)not later than the date which is 180 days after the date described in subparagraph (A)(i)..
					(2)Effective
 dateThe amendments made by this subsection shall apply to claims for abatement of interest filed with the Secretary after the date of the enactment of this Act.
				(b)Small tax case
			 election for interest abatement cases
				(1)In
 generalSubsection (f) of section 7463 of the Internal Revenue Code of 1986 is amended—
 (A)by striking and at the end of paragraph (1),
 (B)by striking the period at the end of paragraph (2) and inserting , and, and
 (C)by adding at the end the following new paragraph:
						
 (3)a petition to the Tax court under section 6404(h) in which the amount of interest abatement sought does not exceed $50,000..
					(2)Effective
 dateThe amendments made by this subsection shall apply to—
 (A)cases pending as of the day after the date of the enactment of this Act, and
 (B)cases commenced after such date of enactment.
					7.Ban on ex parte
			 discussions
			(a)In
 generalNotwithstanding section 1001(a)(4) of the Internal Revenue Service Restructuring and Reform Act of 1998, the Internal Revenue Service shall prohibit any ex parte communications between officers in the Internal Revenue Service Office of Appeals and other Internal Revenue Service employees with respect to any matter pending before such officers.
			(b)Termination of
 employment for misconductSubject to subsection (c), the Commissioner of Internal Revenue shall terminate the employment of any employee of the Internal Revenue Service if there is a final administrative or judicial determination that such employee committed any act or omission prohibited under subsection (a) in the performance of the employee’s official duties. Such termination shall be a removal for cause on charges of misconduct.
			(c)Determination
			 of commissioner
				(1)In
 generalThe Commissioner of Internal Revenue may take a personnel action other than termination for an act prohibited under subsection (a).
 (2)DiscretionThe exercise of authority under paragraph (1) shall be at the sole discretion of the Commissioner of Internal Revenue and may not be delegated to any other officer. At the sole discretion of the Commissioner of Internal Revenue, such Commissioner may establish a procedure which will be used to determine whether an individual should be referred to the Commissioner of Internal Revenue for a determination by the Commissioner under paragraph (1).
				(3)No
 appealAny determination of the Commissioner of Internal Revenue under this subsection may not be appealed in any administrative or judicial proceeding.
				(d)TIGTA reporting
 of termination or mitigationSection 7803(d)(1)(E) of the Internal Revenue Code of 1986 is amended by inserting or section 7 of the Small Business Taxpayer Bill of Rights Act of 2015 after 1998.
			8.Alternative
			 dispute resolution procedures
			(a)In
 generalSection 7123 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(c)Availability of
				dispute resolutions
						(1)In
 generalThe procedures prescribed under subsection (b)(1) and the pilot program established under subsection (b)(2) shall provide that a taxpayer may request mediation or arbitration in any case unless the Secretary has specifically excluded the type of issue involved in such case or the class of cases to which such case belongs as not appropriate for resolution under such subsection. The Secretary shall make any determination that excludes a type of issue or a class of cases public within 5 working days and provide an explanation for each determination.
						(2)Independent
				mediators
							(A)In
 generalThe procedures prescribed under subsection (b)(1) shall provide the taxpayer an opportunity to elect to have the mediation conducted by an independent, neutral individual not employed by the Internal Revenue Service Office of Appeals.
							(B)Cost and
				selection
								(i)In
 generalAny taxpayer making an election under subparagraph (A) shall be required—
 (I)to share the costs of such independent mediator equally with the Internal Revenue Service Office of Appeals, and
 (II)to limit the selection of the mediator to a roster of recognized national or local neutral mediators.
 (ii)ExceptionClause (i)(I) shall not apply to any taxpayer who is an individual or who was a small business in the preceding calendar year if such taxpayer had an adjusted gross income that did not exceed 250 percent of the poverty level, as determined in accordance with criteria established by the Director of the Office of Management and Budget, in the taxable year preceding the request.
								(iii)Small
 businessFor purposes of clause (ii), the term small business has the meaning given such term under section 41(b)(3)(D)(iii).
								(3)Availability of
 processThe procedures prescribed under subsection (b)(1) and the pilot program established under subsection (b)(2) shall provide the opportunity to elect mediation or arbitration at the time when the case is first filed with the Office of Appeals and at any time before deliberations in the appeal commence..
			(b)Effective
 dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
			9.Extension of
			 time for contesting IRS levy
			(a)Extension of
 time for return of property subject to levySubsection (b) of section 6343 of the Internal Revenue Code of 1986 is amended by striking 9 months and inserting 3 years.
			(b)Period of
 limitation on suitsSubsection (c) of section 6532 of the Internal Revenue Code of 1986 is amended—
 (1)in paragraph (1) by striking 9 months and inserting 3 years, and
 (2)in paragraph (2) by striking 9-month and inserting 3-year.
				(c)Effective
 dateThe amendments made by this section shall apply to— (1)levies made after the date of the enactment of this Act, and
 (2)levies made on or before such date if the 9-month period under section 6343(b) of the Internal Revenue Code of 1986 (without regard to this section) has not expired as of such date.
				10.Waiver of
			 installment agreement fee
			(a)In
 generalSection 6159 of the Internal Revenue Code of 1986 is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection:
				
					(f)Waiver of
 installment agreement feeThe Secretary shall waive the fees imposed on installment agreements under this section for any taxpayer with an adjusted gross income that does not exceed 250 percent of the poverty level, as determined in accordance with criteria established by the Director of the Office of Management and Budget, and who has agreed to make payments under the installment agreement by electronic payment through a debit instrument..
			(b)Effective
 dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
			11.Suspension of
			 running of period for filing petition of spousal relief and collection
			 cases
			(a)Petitions for
			 spousal relief
				(1)In
 generalSubsection (e) of section 6015 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(6)Suspension of
 running of period for filing petition in title 11 casesIn the case of a person who is prohibited by reason of a case under title 11, United States Code, from filing a petition under paragraph (1)(A) with respect to a final determination of relief under this section, the running of the period prescribed by such paragraph for filing such a petition with respect to such final determination shall be suspended for the period during which the person is so prohibited from filing such a petition, and for 60 days thereafter..
				(2)Effective
 dateThe amendment made by this subsection shall apply to petitions filed under section 6015(e) of the Internal Revenue Code of 1986 after the date of the enactment of this Act.
				(b)Collection
			 proceedings
				(1)In
 generalSubsection (d) of section 6330 of the Internal Revenue Code of 1986 is amended—
 (A)by striking appeal such determination to the Tax Court in paragraph (1) and inserting petition the Tax Court for review of such determination,
 (B)by striking Judicial review of determination in the heading of paragraph (1) and inserting Petition for review by Tax Court,
 (C)by redesignating paragraph (2) as paragraph (3), and
 (D)by inserting after paragraph (1) the following new paragraph:
						
							(2)Suspension of
 running of period for filing petition in title 11 casesIn the case of a person who is prohibited by reason of a case under title 11, United States Code, from filing a petition under paragraph (1) with respect to a determination under this section, the running of the period prescribed by such subsection for filing such a petition with respect to such determination shall be suspended for the period during which the person is so prohibited from filing such a petition, and for 30 days thereafter..
					(2)Conforming
 amendmentSubsection (c) of section 6320 of such Code is amended by striking (2)(B) and inserting (3)(B).
				(3)Effective
 dateThe amendments made by this subsection shall apply to petitions filed under section 6330 of the Internal Revenue Code of 1986 after the date of the enactment of this Act.
				12.Venue for
			 appeal of spousal relief and collection cases
			(a)In
 generalParagraph (1) of section 7482(b) of the Internal Revenue Code of 1986 is amended—
 (1)by striking or at the end of subparagraph (E),
 (2)by striking the period at the end of subparagraph (F)(ii) and inserting a comma, and
 (3)by inserting after subparagraph (F) the following new subparagraphs:
					
 (G)in the case of a petition under section 6015(e), the legal residence of the petitioner, or
 (H)in the case of a petition under section 6320 or 6330—
 (i)the legal residence of the petitioner if the petitioner is an individual, and
 (ii)the principal place of business or principal office or agency if the petitioner is an entity other than an individual..
				(b)Effective
 dateThe amendments made by this section shall apply to petitions filed after the date of enactment of this Act.
			13.Increase in
			 monetary penalties for certain unauthorized disclosures of information
			(a)In
 generalParagraphs (1), (2), (3), and (4) of section 7213(a) of the Internal Revenue Code of 1986 are each amended by striking $5,000 and inserting $10,000.
			(b)Effective
 dateThe amendments made by this section shall apply to disclosures made after the date of the enactment of this Act.
			14.De novo tax
			 court review of claims for equitable innocent spouse relief
			(a)In
 generalSubparagraph (A) of section 6015(e)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new flush sentence:
				
					Any
				review of a determination by the Secretary with respect to a claim
			 for
				equitable relief under subsection (f) shall be reviewed de novo by
			 the Tax
				Court..
			(b)Effective
 dateThe amendment made by this section shall apply to petitions filed or pending before the Tax Court on and after the date of the enactment of this Act.
			15.Ban on raising
			 new issues on appeal
			(a)In
 generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					7529.Prohibition
				on Internal Revenue Service raising new issues in an internal
			 appeal
						(a)In
 generalIn reviewing an appeal of any determination initially made by the Internal Revenue Service, the Internal Revenue Service Office of Appeals may not consider or decide any issue that is not within the scope of the initial determination.
						(b)Certain issues
 deemed outside of scope of determinationFor purposes of subsection (a), the following matters shall be considered to be not within the scope of a determination:
 (1)Any issue that was not raised in a notice of deficiency or an examiner's report which is the subject of the appeal.
 (2)Any deficiency in tax which was not included in the initial determination.
 (3)Any theory or justification for a tax deficiency which was not considered in the initial determination.
							(c)No inference
 with respect to issues raised by taxpayersNothing in this section shall be construed to provide any limitation in addition to any limitations in effect on the date of the enactment of this section on the right of a taxpayer to raise an issue, theory, or justification on an appeal from a determination initially made by the Internal Revenue Service that was not within the scope of the initial determination..
			(b)Clerical
 amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item:
				Sec. 7529. Prohibition on Internal Revenue Service raising new
				issues in an internal
				appeal..
			(c)Effective
 dateThe amendments made by this section shall apply to matters filed or pending with the Internal Revenue Service Office of Appeals on or after the date of the enactment of this Act.
			16.Limitation on
			 enforcement of liens against principal residences
			(a)In
 generalSection 7403(a) of the Internal Revenue Code of 1986 is amended—
 (1)by striking In any case and inserting the following:
					
						(1)In
 generalIn any case, and (2)by adding at the end the following new paragraph:
					
						(2)Limitation with
				respect to principal residence
							(A)In
 generalParagraph (1) shall not apply to any property used as the principal residence of the taxpayer (within the meaning of section 121) unless the Secretary of the Treasury makes a written determination that—
 (i)all other property of the taxpayer, if sold, is insufficient to pay the tax or discharge the liability, and
 (ii)such action will not create an economic hardship for the taxpayer.
 (B)DelegationFor purposes of this paragraph, the Secretary of the Treasury may not delegate any responsibilities under subparagraph (A) to any person other than—
 (i)the Commissioner of Internal Revenue, or
 (ii)a district director or assistant district director of the Internal Revenue Service..
				(b)Effective
 dateThe amendments made by this section shall apply to actions filed after the date of the enactment of this Act.
			17.Additional
			 provisions relating to mandatory termination for misconduct
			(a)Termination of
 unemployment for inappropriate review of tax-Exempt statusSection 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note) is amended by striking and at the end of paragraph (9), by striking the period at the end of paragraph (10) and inserting ; and, and by adding at the end the following new paragraph:
				
 (11)in the case of any review of an application for tax-exempt status by an organization described in section 501(c) of the Internal Revenue Code of 1986, developing or using any methodology that applies disproportionate scrutiny to any applicant based on the ideology expressed in the name or purpose of the organization..
			(b)Mandatory
 unpaid administrative leave for misconductParagraph (1) of Section 1203(c) of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note) is amended by adding at the end the following new sentence: Notwithstanding the preceding sentence, if the Commissioner of Internal Revenue takes a personnel action other than termination for an act or omission described in subsection (b), the Commissioner shall place the employee on unpaid administrative leave for a period of not less than 30 days..
			(c)Limitation on
 alternative punishmentParagraph (1) of section 1203(c) of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note) is amended by striking The Commissioner and inserting Except in the case of an act or omission described in subsection (b)(3)(A), the Commissioner.
			18.Extension of
			 declaratory judgment procedures to social welfare organizations
			(a)In
 generalSection 7428(a)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (C) and by adding at the end the following new subparagraph:
				
 (E)with respect to the initial classification or continuing classification of an organization described in section 501(c)(4) which is exempt from tax under section 501(a), or.
			(b)Effective
 dateThe amendments made by this section shall apply with respect to pleading filed after the date of the enactment of this Act.
			19.Review by the
			 Treasury Inspector General for Tax Administration
 (a)ReviewSubsection (k)(1) of section 8D of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subparagraph (C), by striking and at the end;
 (2)by redesignating subparagraph (D) as subparagraph (E);
 (3)by inserting after subparagraph (C) the following new subparagraph:
					
 (D)shall— (i)review any criteria employed by the Internal Revenue Service to select tax returns (including applications for recognition of tax-exempt status) for examination or audit, assessment or collection of deficiencies, criminal investigation or referral, refunds for amounts paid, or any heightened scrutiny or review in order to determine whether the criteria discriminates against taxpayers on the basis of race, religion, or political ideology; and
 (ii)consult with the Internal Revenue Service on recommended amendments to such criteria in order to eliminate any discrimination identified pursuant to the review described in clause (i); and;
				and
 (4)in subparagraph (E), as so redesignated, by striking and (C) and inserting (C), and (D).
				(b)Semiannual
 ReportSubsection (g) of such section is amended by adding at the end the following new paragraph:
				
 (3)Any semiannual report made by the Treasury Inspector General for Tax Administration that is required pursuant to section 5(a) shall include—
 (A)a statement affirming that the Treasury Inspector General for Tax Administration has reviewed the criteria described in subsection (k)(1)(D) and consulted with the Internal Revenue Service regarding such criteria; and
 (B)a description and explanation of any such criteria that was identified as discriminatory by the Treasury Inspector General for Tax Administration..